UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
JEROME WASHINGTON,

                      Plaintiff,
                                         MEMORANDUM AND ORDER
          -against-                      18-CV-1273(JS)(SIL)

SHERRIFF [sic] FLUDD; MS. MARINO,
License Practice Nurse; MR. KHAN,
Nurse; MS. MADOSA, License Practice
Nurse; and DR. SADAM,

                    Defendants.
----------------------------------X
APPEARANCES
For Plaintiff:      Jerome Washington, pro se
                    18-A-0985
                    Marcy Correctional Facility
                    Box 3600
                    Marcy, NY 13403-36001

For Defendants:       No appearances.

SEYBERT, District Judge:

          By Memorandum and Order dated August 8, 2018 (the “M&O”),




1To date, Plaintiff has not filed a Notice of Change of Address
so Downstate Correctional Facility is Plaintiff’s current
address of record. However, on September 7, 2018 the Court
received an Amended Complaint which was mailed in an envelope
reflecting that Plaintiff is located at Marcy Correctional
Facility (“Marcy”), Box 3600, Marcy, New York 13403-3600. In
addition, according to the information maintained by the New
York State Department of Corrections and Community Supervision,
it appears that Plaintiff was transferred to Marcy on March 13,
2018. Thus, the Court is sending this Order to Plaintiff at
Marcy and will update Plaintiff’s address as a one-time
courtesy. Should Plaintiff be relocated from Marcy, he must
promptly file a Notice of Change of Address with the Court.
Failure to do so may result in the dismissal of the case for
failure to prosecute pursuant to Federal Rule of Civil Procedure
41(b).
the Court granted the application of incarcerated pro se plaintiff

Jerome Washington (“Plaintiff”) to proceed in forma pauperis and

dismissed his Complaint brought pursuant to 42 U.S.C. § 1983

against Nassau County Sheriff Vera Fludd (“Sheriff Fludd”), Ms.

Marino,   Mr.    Khan,     Ms.    Madosa,    and   Dr.   Sadam      (collectively

“Defendants”)        without    prejudice    pursuant    to      28    U.S.C.    §§

1915(e)(2)(B)(ii), 1915A(b)(i).              (See M&O, D.E. 8.)         Plaintiff

was granted leave to file an Amended Complaint in accordance with

the guidance set forth in the M&O within thirty (30) days from the

date of the M&O.       On September 7, 2018, Plaintiff timely filed an

unsigned, two-page document entitled “Amended Complaint” against

the same Defendants.       (Am. Compl., D.E. 10.)        For the reasons that

follow, the Amended Complaint is sua sponte DISMISSED WITHOUT

PREJUDICE pursuant to 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(i).

In an abundance of caution, Plaintiff is afforded one final

opportunity to file a proper, signed, Amended Complaint within

thirty (30) days from the date of this Order.

                               THE AMENDED COMPLAINT

           Plaintiff’s sparse Amended Complaint is a two-page,

unsigned document.        The first page includes a caption naming the

Defendants,     is    labeled     “Amended    Complaint”,     and     alleges   the




                                         2
following in its entirety:2

          First & farmost I don’t remember the
          medication I was rendered, but I know it
          wasn’t respirdal, but I know side effects
          causes breast enlargement. This is violation
          of eighth 8th amendment which is arbitrary,
          capricious,   inhumane,    cruel   &   unusual
          punishment, which negates me due process under
          the 14th amendment, because I wasn’t going to
          law library either which denounce me 5/per
          newspapers which my way of Islam which is
          islam, not a religion which is protected by
          the institutional reform act & my first
          amendment. They had or have 3/per newspaper
          in every maximum security which is no
          different than County Jails or Rikers Island.

(Am. Compl. at 1.)   The second page of the Amended Complaint is a

copy of the first page of the M&O with a handwritten notation at

the top that reads: “Ms Fludd Sheriff she & others reliable &

responsible for doctors, nurses & admin me psyche drugs!!!”     (Am.

Compl. at 2.)   In addition, next to the “Appearances” section,

Plaintiff wrote “Sgt. Mr. Lossyer”.        (Am. Compl. at 2.)   The

Amended Complaint does not seek any relief and is unsigned.

                              DISCUSSION

I.   Application of 28 U.S.C. § 1915

          Section 1915 of Title 28 requires a district court to




2Excerpts from the Amended Complaint are reproduced here exactly
as they appear in the original. Errors in spelling,
punctuation, and grammar have not been corrected or noted.


                                  3
dismiss an in forma pauperis complaint if the action is frivolous

or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief against a defendant who is immune

from   such    relief.     See   28   U.S.C.   §§       1915(e)(2)(B)(i)-(iii),

1915A(b).      The Court is required to dismiss the action as soon as

it makes such a determination.         See id. § 1915A(b).

              Courts are obliged to construe the pleadings of a pro se

plaintiff liberally.        See Sealed Plaintiff v. Sealed Defendant,

537 F.3d 185, 191 (2d Cir. 2008); McEachin v. McGuinnis, 357 F.3d

197,   200    (2d   Cir.   2004).     However,      a    complaint   must   plead

sufficient facts to “state a claim to relief that is plausible on

its face.”      Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.

Ct. 1955, 1974, 167 L. Ed. 2d 929 (2007).                  “A claim has facial

plausibility when the plaintiff pleads factual content that allows

the court to draw the reasonable inference that the defendant is

liable for the misconduct alleged.”            Ashcroft v. Iqbal, 556 U.S.

662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (citations

omitted).      The plausibility standard requires “more than a sheer

possibility that a defendant has acted unlawfully.”                  Id. at 678;

accord Wilson v. Merrill Lynch & Co., 671 F.3d 120, 128 (2d Cir.

2011).   While “‘detailed factual allegations’” are not required,

“[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic



                                       4
recitation of the elements of a cause of action will not do.’”

Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

II.   Section 1983

      Section 1983 provides that

           [e]very person who, under color of any
           statute, ordinance, regulation, custom, or
           usage, of any State . . . subjects, or causes
           to be subjected, any citizen of the United
           States . . . to the deprivation of any rights,
           privileges, or immunities secured by the
           Constitution and laws, shall be liable to the
           party injured . . . .

42 U.S.C. § 1983; accord Rehberg v. Paulk, 566 U.S. 356, 361, 132

S. Ct. 1497, 1501-02, 182 L. Ed. 2d 593 (2012).         To state a claim

under   Section   1983,   a   plaintiff   must   “‘allege   that   (1)   the

challenged conduct was attributable at least in part to a person

who was acting under color of state law and (2) the conduct

deprived the plaintiff of a right guaranteed under the Constitution

of the United States.’”       Rae v. Cty. of Suffolk, 693 F. Supp. 2d

217, 223 (E.D.N.Y. 2010) (quoting Snider v. Dylag, 188 F.3d 51, 53

(2d Cir. 1999)).

           In order to state a claim for relief under Section 1983

against an individual defendant, a plaintiff must allege the

personal    involvement       of   the    defendant   in    the    alleged

constitutional deprivation.        Farid v. Elle, 593 F.3d 233, 249 (2d

Cir. 2010).       The Supreme Court held in Iqbal that “[b]ecause


                                      5
vicarious liability is inapplicable to . . . [section] 1983 suits,

a plaintiff must plead that each Government-official defendant,

through the official’s own individual actions, has violated the

Constitution.”      556 U.S. at 676, 129 S. Ct. at 1948.             Thus, a

“plaintiff asserting a Section 1983 claim against a supervisory

official in his individual capacity” must sufficiently plead that

the   “supervisor     was    personally   involved        in   the   alleged

constitutional deprivation.”       Rivera v. Fischer, 655 F. Supp. 2d

235, 237 (W.D.N.Y. 2009).        A complaint based upon a violation

under Section 1983 that does not allege the personal involvement

of a defendant fails as a matter of law and should be dismissed.

Johnson v. Barney, 360 F. App’x 199, 201 (2d Cir. 2010).

          Here, as is readily apparent, Plaintiff’s brief Amended

Complaint does not include any factual allegations sufficient to

demonstrate   personal      involvement   by   any   of    the   Defendants

regarding the events alleged in the Complaint.        To the extent that

Plaintiff seeks to impose liability against Sheriff Fludd, it

appears that Plaintiff’s claim is based solely on the supervisory

position she holds.      Wholly absent, however, are any allegations

sufficient to establish any personal involvement by Sheriff Fludd,

in the conduct of which Plaintiff complains.         A supervisor cannot

be liable for damage under Section 1983 solely by virtue of being



                                    6
a supervisor because there is no respondeat superior liability

under Section 1983.     Richardson v. Goord, 347 F.3d 431, 435 (2d

Cir. 2003).   Accordingly, because Plaintiff has not alleged any

factual   allegations   of   conduct   or   inaction   by   any   of   the

Defendants, Plaintiff’s claims against the Defendants are not

plausible and are DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

§§ 1915(e)(2)(b)(ii); 1915A(b).

III.   Leave to Amend

           For the reasons set forth above, Plaintiff’s Amended

Complaint--even under the very liberal reading we accord pro se

pleadings--does not allege a plausible claim for relief.           Given

Plaintiff’s pro se status and in an abundance of caution, the Court

GRANTS PLAINTIFF LEAVE TO FILE A SECOND AMENDED COMPLAINT WITHIN

THIRTY (30) DAYS FROM THE DATE OF THIS ORDER. The Second Amended

Complaint shall be clearly labeled “Second Amended Complaint” and

bear only Docket Number 18-CV-1273(JS)(SIL).           Plaintiff shall

include a “short and plain statement of the claim”, together with

“a demand for the relief sought.”       FED. R. CIV. P. 8(a)(2)-(3).

In addition, the Second Amended Complaint shall state Plaintiff’s

claims “in numbered paragraphs, each limited as far as practicable

to a single set of circumstances” and shall be signed.            FED. R.

CIV. P. 10(b), 11(a).



                                   7
             To the extent that Plaintiff seeks to pursue a deliberate

indifference claim, he should allege whether he is a pre-trial

detainee or a convicted prisoner because, under the standard

announced by the Second Circuit in Darnell v. Pineiro, 849 F.3d

17, 32-36 (2d Cir. 2017), in light of the Supreme Court’s decision

in Kingsley v. Henderickson, 135 S. Ct. 2466, 192 L. Ed. 2d 416

(2015),   the     standard    for    deliberate     indifference     depends   on

whether the plaintiff is a pre-trial detainee, in which case the

claim   arises    under     the    Fourteenth     Amendment,   or    a   convicted

prisoner,    in    which    case    the   claim     arises   under   the    Eighth

Amendment.

             Regardless of whether Plaintiff’s claims arise under the

Fourteenth or Eighth Amendment, he must allege that Defendant(s)

were    deliberately       indifferent     to   a   “serious   medical      need.”

Estelle v. Gamble, 429 U.S. 97, 104, 97 S. Ct. 285, 291, 50 L. Ed.

2d 251 (1976) (prison officials violate the constitutional rights

of prisoners when they act with “deliberate indifference to serious

medical needs of prisoners.”).            “‘Because society does not expect

that prisoners will have unqualified access to healthcare,’ a

prisoner must first make [a] threshold showing of serious illness

or injury to state a cognizable claim.”               Moore v. Wright, 05-CV-

00013, 2008 WL 4186340, *8 (N.D.N.Y. Sept. 10, 2008) (quoting Smith

v. Carpenter, 316 F.3d 178, 184 (2d Cir. 2003) (internal quotation


                                          8
marks and additional citation omitted; alteration in original).

Thus, to the extent that Plaintiff claims he suffered “breast

enlargement” or gynecomastia as a side effect of Risperdal, he

should include whether this “condition significantly affects daily

activities”     and/or    whether        he    suffers     from   “chronic    and

substantial pain.”       Moore, 2008 WL 4186340 at *6 (citing Brock v.

Wright, 315 F.3d 158, 162-63 (2d Cir. 2003)).

             Plaintiff is advised that because the Second Amended

Complaint    completely    replaces      the    original    Complaint   and   the

Amended Complaint, all claims Plaintiff seeks to pursue against

any Defendant(s) must be included in the Second Amended Complaint.

If Plaintiff does not file a Second Amended Complaint within the

time    allowed,     judgment    shall    enter    without    further   notice.

Alternatively, Plaintiff may pursue any valid state law claims he

may have, including negligence and/or medical malpractice, in

state court.

                                  CONCLUSION

             For the reasons set forth above, Plaintiff’s Amended

Complaint is sua sponte DISMISSED WITHOUT PREJUDICE for failure to

state    a   claim    pursuant    to     28    U.S.C.    §§ 1915(e)(2)(B)(ii),

1915A(b)(1).    Plaintiff is GRANTED LEAVE TO FILE A SECOND AMENDED

COMPLAINT IN ACCORDANCE WITH THIS ORDER WITHIN THIRTY (30) DAYS

FROM THE DATE OF THIS ORDER.           If Plaintiff does not file a Second


                                         9
Amended Complaint within the time allowed, judgment shall enter

without further notice.   Alternatively, Plaintiff may pursue any

valid state law claims he may have, in state court.

          The Court certifies pursuant to 28 U.S.C. § 1915(a)(3)

that any appeal from this Order would not be taken in good faith

and therefore in forma pauperis status is DENIED for the purpose

of any appeal.   See Coppedge v. United States, 369 U.S. 438, 444-

45, 82 S. Ct. 917, 8 L. Ed. 2d 21 (1962).

          The Clerk of the Court is further directed to mail a

copy of this Order to the pro se Plaintiff.



                                     SO ORDERED.


                                     /s/ JOANNA SEYBERT______
                                     JOANNA SEYBERT, U.S.D.J.

Dated:    April   16 , 2019
          Central Islip, New York




                                10
